Citation Nr: 1822725	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for migraines. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2005 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the Veteran's April 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for February 12, 2018; however, the Veteran did not appear for the hearing.  He has neither requested a new hearing, nor provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the record, the Board finds that remand is necessary to ensure due process is followed and there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.

Although the Veteran was afforded a March 2012 VA examination regarding his claim for service connection for a low back disorder, the VA examiner did not render an etiological opinion.  Accordingly, in light of the current diagnosis for a low back disorder and the Veteran's reports that this disorder may be related to carrying heavy buckets/back pain in-service, the Board finds that a VA examination and etiological opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  Therefore, this claim must be remanded.

The record also indicates that the Veteran has signs/symptoms of a current migraine disorder, which he contends are caused by his low back disorder.  See April 2014 VA Form 9.  Accordingly, on remand, a VA examination is also warranted for a medical opinion to determine whether the Veteran's migraines are etiologically related to his low back disorder.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, if needed, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and her representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above records requests have been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's low back disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner is asked to address the following: 

a)  Identify any current diagnoses for a low back disorder present during the course of the claim.  

b)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any low back disorder had its onset in or is otherwise related to active duty service. 
In rendering the above opinion, the examiner must specifically consider and discuss the Veteran's reports of carrying 50 gallon buckets of paint in service.  The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the above records requests have been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's migraine disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner is asked to address the following: 

a)  Identify any current diagnoses for a migraine disorder present during the course of the claim.  

b)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any migraine disorder had its onset in or is otherwise related to active duty service.

c)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any migraine disorder was caused or aggravated  (increased in severity beyond the natural progression) by the Veteran's low back disorder.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with an appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




